Citation Nr: 1045940	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  09-37 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for bronchial 
spasms and reactive airways disease with allergic component.  

2.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

3.  Entitlement to a total disability rating due to individual 
employability resulting from service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from April 1995 to September 
1997.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from February 2009 and April 2010 rating 
decisions issued by the Department of Veterans Affairs (VA) 
Hartford Regional Office (RO) in Newington, Connecticut.

In September 2010, the Veteran provided testimony at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  The Veteran also testified before a Decision Review 
Officer (DRO) at the RO in March 2010.  Transcripts of the 
hearings are of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that an increased rating is warranted for 
his service-connected respiratory condition.  He testified during 
the March and September 2010 hearings that he had undergone 
private and VA treatment for the disability since January 2010 
and had been hospitalized on several occasions, most recently in 
August 2010.  The record currently contains some VA treatment and 
private records, but the available records only date through 
November and December 2009, respectively.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the records 
are in Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2010).  In addition, the procurement of 
potentially pertinent VA medical records is required.  Where VA 
has constructive and actual knowledge of the availability of 
pertinent reports in the possession of the VA, an attempt to 
obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  Similarly, VA has a duty to obtain relevant 
records of treatment reported by private physicians.  Massey v. 
Brown, 7 Vet. App. 204 (1994).  As the Veteran has reported 
undergoing recent treatment with VA and private health care 
providers, the claim must be remanded for procurement of these 
pertinent medical records. 

Upon remand, the Veteran should also be provided a VA examination 
to determine the severity of his service-connected bronchial 
spasms and reactive airways disease.  The Veteran is entitled to 
a new VA examination where there is evidence that the condition 
has worsened since the last examination.  Snuffer v. Gober, 10 
Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
VAOPGCPREC 11-95 (1995).  Although the Veteran has not 
specifically contended that his disability has increased in 
severity since the most recent VA examination in September 2008, 
his reports of multiple hospitalizations and exacerbations of the 
disability are evidence of possible worsening of the condition.  

The Court of Appeals for Veterans Claims (Court) has held that a 
request for a total disability rating due to individual 
employability resulting from service-connected disability (TDIU), 
whether expressly raised by a veteran or reasonably raised by the 
record, is not a separate claim for benefits, but is rather part 
of the adjudication of a claim for increased compensation.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when entitlement to 
TDIU is raised during the appeal of a rating for a disability, it 
is part of the claim for benefits for the underlying disability.  
Id at 454.

The record contains lay evidence that the Veteran's service-
connected respiratory disability has significantly impaired his 
employment.  Specifically, the Veteran testified during the 
September 2010 hearing that he last worked in 2008 and was 
currently unable to work due to his disability.  The Veteran also 
testified that he enrolled in VA's vocational rehabilitation 
program in 2000.  While the Court has determined that a claim for 
TDIU is part of the Veteran's claim for an increased rating 
currently on appeal, the RO has not explicitly adjudicated the 
entitlement to TDIU.  The Veteran would therefore be prejudiced 
if the Board were to decide this claim without prior adjudication 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been addressed 
by the agency of original jurisdiction, the Board must consider 
whether the Veteran has been prejudiced thereby).  

Finally, in April 2010 the Veteran filed a notice of disagreement 
with an April 2010 rating decision denying entitlement to service 
connection for PTSD.  The record now before the Board does not 
show that the RO has issued a statement of the case (SOC) in 
response to the notice of disagreement, and remand is therefore 
necessary.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided a medical 
release form and specifically requested to 
execute it to authorize VA to obtain medical 
treatment records from Middlesex Hospital 
and the associated Shoreline Clinic.

2.  Obtain records of treatment from 
Middlesex Hospital and Shoreline Clinic 
dating from January 2010.  If unsuccessful 
in obtaining this evidence, inform the 
Veteran and his representative and request 
them to provide the outstanding evidence.

3. Obtain records of treatment from the West 
Haven and Newington VAMCs for the period 
beginning November 2009.

4.  Associate the Veteran's VA vocational 
rehabilitation folder with the claims file. 

5.  Schedule the Veteran for a VA pulmonary 
examination with an appropriate examiner to 
determine the symptoms and severity of his 
service-connected respiratory condition.  
The Veteran's claims file should be made 
available to the examiner prior to the 
examination, and the examiner is requested 
to review the entire claims file in 
conjunction with the examination.

The examination should include a PFT, as 
well as any other tests and studies deemed 
necessary by the examiner.  In discussing 
the relevant clinical findings, the examiner 
should note spirometric pre-and post- 
medication values of demonstrated FEV-1 and 
FEV-1/FVC.  The examiner should also note 
the Veteran's course of treatment for his 
disability, including the frequency of 
treatment received and whether the treatment 
has included courses of systemic 
corticosteroids or immune-suppressive drugs. 

The examiner should also determine whether 
the Veteran's private treatment for symptoms 
of "asthma" is related to his service-
connected bronchial spasms and restrictive 
airway disease.  Finally, the examiner 
should determine whether the Veteran's 
service-connected disability has resulted in 
unemployability.  The rationale for all 
stated opinions should be provided.

6.  Adjudicate the claim for entitlement to 
TDIU.

7.  Issue a SOC to the Veteran and his 
representative on the issue of entitlement 
to service connection for PTSD.  The Veteran 
should also be informed of the requirements 
to perfect an appeal with respect to this 
issue. 

8.  Readjudicate the claim for an increased 
rating for bronchial spasms and reactive 
airways disease.  If the benefits sought on 
appeal are not fully granted, issue a 
supplemental statement of the case before 
returning the claims for an increased rating 
and TDIU to the Board, if otherwise in 
order.  If the Veteran perfects an appeal 
with respect to the claim for service 
connection for PTSD, ensure that any 
indicated development is completed before 
also returning that claim to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
Mary Gallagher
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


